Citation Nr: 1438640	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to death benefits as the surviving spouse of the Veteran.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.  The Veteran died in April 2011, and the appellant contends that she is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran and the appellant divorced in September 2009.

2.  The Veteran died in April 2011.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for death benefits are not met. 38 U.S.C.A. §§ 101, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.50, 3.55, 3.206 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  VA's duty to notify was satisfied by way of letters sent in May 2011 and June 2011.  The letters fully addressed the notice elements.  Specifically, such letters informed the appellant of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.

VA also has a duty to assist the appellant in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The relevant service records, administrative documents, and lay statements have been obtained.  The appellant has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

Analysis

The Board sympathizes with the appellant in light of her loss.  However, the Board finds that she does not qualify as the Veteran's "surviving spouse" for VA purposes.

As applicable to this case, a "surviving spouse" is a person who had a valid marriage to the Veteran, and was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).

In this case, the undisputed fact is that the appellant and the Veteran were divorced at the time of his death.  Specifically, in the April 2011 Report of First Notice of Death, the appellant identified herself as the deceased Veteran's ex-spouse, not as his surviving spouse.  Further, in a June 2013 letter the appellant acknowledged that she and the Veteran had divorced in September 2009.  No evidence contesting the validity of the divorce is of record.

The appellant has provided the reasons for her divorce from the Veteran.  However, applicable regulations specify that VA will consider the misconduct of, or procured by, the veteran without the fault of the spouse only in cases of separation, and not in cases of divorce.  38 C.F.R. § 3.50(b).  Since the appellant was divorced from the Veteran at the time of his death, she does not qualify as his "surviving spouse."  Id.

ORDER

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of VA benefits, and the appeal is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


